Cuyahoga County, No. 66736. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of the joint application for dismissal,
IT IS ORDERED by the court that the application be, and the same is hereby, granted, effective August 24, 1994.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED that the appellee recover from the appellant its costs herein expended; that a mandate be sent to the Court of Appeals for Cuyahoga County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Cuyahoga County for entry.